                       Case 4:17-cr-00331-JM Document 17 Filed 09/16/21 Page 1 of 4
AO 245D (Rev. 09/19)   Judgment in a Criminal Case for Revocations
                       Sheet I
                                                                                                                                FILED
                                                                                                                         U S DISTRICT COURT
                                                                                                                     E:MSftfUI DISDllCI ftRKANSAS

                                     UNITED STATES DISTRICT COURT                                                               SEP 16 2021
                                 (                       Eastern District of Arkansas                                TAMMY~~
           UNITED STATES OF AMERJCA                                  ))   JUDGMENT IN A CRIMIHft CASE                                         DEPCLER
                                V.                                   )    (For Revocation of Probation or Supervised Release)
                                                                     )
             KRISTINA ELIZABETH CATES                                )
                                                                     )    Case No. 4:17-cr-00331-JM-1
                                                                     )    USM No. 12505-010
                                                                     )
                                                                     )                           John Wesley Hall Jr.
                                                                                                  Defendant's Attorney
THE DEFENDANT:
~ admitted guilt to violation of condition(s)           ~1~2~3~a=n~d~4~----- of the term of supervision.
•   was found in violation of condition(s) count(s) _ _ _ _ _ _ _ _ after denial of guilt.
The defendant is adjudicated guilty of these violations:


Violation Number             Nature of Violation                                                               Violation Ended
1 - Special                   Failure to make restitution payments as directed                                 01/09/2020

2 - Standard (7)                Unauthorized use of controlled substances                                      07/26/2018
3 - Mandatory                   Violation of federal, state, or local law                                      10/31/2019
4 - Standard (1)                Leaving judicial district without permission                                   10/31/2019

       The defendant is sentenced as provided in pages 2 through _ _4__ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
•   The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notifv the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully pa~d. ~f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
economic clfcumstances.

Last Four Digits of Defendant's Soc. Sec. No.: 5195
                                                                                                        position of Judgment
Defendant's Year of Birth:           1972                                                                 I

City and State of Defendant's Residence:
Currently Incarcerated


                                                                                    '\ !
                                                                                JAMES M. MOODY JR., U.S. DISTRICT JUDGE

                                                                                         IC. \ Z~•mrnl rn1, ,fJ,dge
                                                                                                          Date
                         Case 4:17-cr-00331-JM Document 17 Filed 09/16/21 Page 2 of 4
AO 245D (Rev. 09/19)     Judgment in a Criminal Case for Revocations
                         Sheet 2- Imprisonment
                                                                                                  Judgment - Page   -=2-    of   4
DEFENDANT: KRISTINA ELIZABETH CATES
CASE NUMBER: 4:17-cr-00331-JM-1


                                                               IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

12 MONTHS to run concurrently with the sentence imposed in Howard County, Arkansas, Circuit Court Case numbers
31CR-20-24 and 31CR-19-120; with no term of supervised release to follow


     •      The court makes the following recommendations to the Bureau of Prisons:




     iii'   The defendant is remanded to the custody of the United States Marshal.

     •      The defendant shall surrender to the United States Marshal for this district:
            •    at   _________ •                       a.m.      •    p.m.    on
            •    as notified by the United States Marshal.

     •      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            •    before 2 p.m. on
            •    as notified by the United States Marshal.
            •    as notified by the Probation or Pretrial Services Office.

                                                                       RETURN
I have executed this judgment as follows:




            Defendant delivered on                                                    to

at   _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL


                                                                              By
                                                                                            DEPUTY UNITED STATES MARSHAL
                          Case 4:17-cr-00331-JM Document 17 Filed 09/16/21 Page 3 of 4
  AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                          Sheet 5 - Criminal Monetary Penalties

                                                                                                             Judgment -   Page    3       of        4
  DEFENDANT: KRISTINA ELIZABETH CATES
  CASE NUMBER: 4:17-cr-00331-JM-1
                                             CRIMINAL MONETARY PENALTIES
          The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth on Sheet 6.

                         Assessment               Restitution                    Fine                   AV AA Assessment*           JVTA Assessment**
  TOTALS            $ 0.00                    $   2,188.00                  $ 0.00                  $ 0.00                       $ 0.00



  D The determination ofrestitution is deferred until - - - - . An Amended Judgment in a Criminal Case (AO 245C) will
          be entered after such determination.

  D The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

          If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
          otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
          victims must be paid before the United States is paid.

  Name of Payee                               Total Loss***                              Restitution Ordered                 Priority or Percentage
*See original Judgment dated                                                                              $2,188.00          *Amount re-imposed

1/27/2016 in the Western District                                                                                            because it was still

of Arkansas                                                                                                                  owed




  TOTALS                                $
                                            - - - - - - -0.00
                                                         --                         $
                                                                                     - - - - - -2,188.00
                                                                                                 ~--

  D       Restitution amount ordered pursuant to plea agreement $ - - - - - - - -

  D       The defendant must pay interest on restitution or a fine more than $2,500, unless the restitution or fine is paid in full before the
          fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
          subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

  l!'.1   The court determined that the defendant does not have the ability to pay interest and it is ordered that:

          ~ the interest requirement is waived for the           D fine           !tf'   restitution.

          D the interest requirement for the         D fine             D restitution is modified as follows:


  * Amy, Vicky1 :ind Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No.                    115-299.
  ** Justice for victims ofTraffickin_g Act of 2015, Pub. L. No. 114-22.
  *** Findings for the total amount oflosses are required under Chapters 109A, 110, 11 OA, and 113A of Title 18 for offenses committed
  on or after September 13, 1994, but before April 23, 1996.
                        Case 4:17-cr-00331-JM Document 17 Filed 09/16/21 Page 4 of 4
 AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                         Sheet 6 - Schedule of Payments

                                                                                                    Judgment -   Page    _4__    of     4
 DEFENDANT: KRISTINA ELIZABETH CATES
 CASE NUMBER:4:17-cr-00331-JM-1

                                                     SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties shall be due as follows:

     ~     Lump sum payment of$           2,188.00
A
                                          ~  - - - - - - - due immediately, balance due
           D not later than _ _ _ _ _ _ _ _ _ _ _ , or
           D in accordance with D C, D D, D E,or                            D F below); or
B    D Payment to begin immediately (may be combined with                  •   C,     D D, or D F below); or
C    D Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
          _ _ _ _ _ (e.g., months or years), to commence               _____ (e.g., 30 or 60 days) after the date of this judgment; or

D    D Payment in equal _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
          _ _ _ _ _ (e.g., months or years), to commence               _____ (e.g., 30 or 60 days) after release from imprisonment to a
          term of supervision; or

E    D Payment during the term of supervised release will commence within       _ _ _ _ (e.g., 30 or 60 days) after release
          from imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay.
F    D Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise in the special instruction above, if this judgment imposes imprisonment, payment of
                    f
criminal monet?1)' ena1ties is due during the period of imprisonment. All criminal monetary penalties, except those payments made
through the Federa Bureau of Prisons' Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D    Joint and Several

     Case Number
     Defendant and Co-Defendant Names                                                   Joint and Several               Corresponding Payee,
     (including defendant number)                           Total Amount                     Amount                         if appropriate




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AV AA
assessment, (5) fine principal, (6) fine interest, (7) community restitution, (8) NT A assessment, (9) penalties, and (10) costs, including
cost of prosecut10n and court costs.
